IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JUSTIN CREDICO, Civil No. 3:18-cv-465
Petitioner . (Judge Mariani)
V.

WARDEN, FCI-ALLENWOOD
MEDIUM,

Respondent
_— ORDER
AND NOW, this 4 / 2 j day of May, 2019, upon consideration of Petitioner's

motion (Doc. 35) for reconsideration, and in accordance with the Memorandum issued this

date, IT IS HEREBY ORDERED THAT the motion (Doc. 35) for reconsideration is DENIED.

    

Robert DNMariant

United States District Judge
